Title: To Alexander Hamilton from Benjamin Walker, 4 October 1796
From: Walker, Benjamin
To: Hamilton, Alexander


New York, October 4, 1796. “I wrote you this morning directing you to proceed against Col Smith—you will observe the ballances are stated to be

due to Mr Pulteney
$151022 57

Mr Hornby
 79792 92


$230815 49
there will be deducted from this the property he conveyed to me say about 48000 Dollars which I agreed to take and about $90000 of Virginia Land which it was to be at the option of the Gentlemen to take or not as they should choose.… Either Colo Smith has property sufficient to pay or secure all his Debts or he has not—if he has he should do it—at least he should give security for as to time I will not press him. If he has not sufficient let him come forward candidly & disclose his situation.…”
